Opinion issued September 6, 2002  
 

 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00924-CV
____________

IN RE DIEN NGUYEN, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator requests that this Court compel the respondent (1) to provide him with
a free copy of the clerk's record and reporter's record in cause number 815902 in
which relator was convicted by a jury of aggravated robbery.  The Seventh Court of
Appeals affirmed relator's conviction in Nguyen v. State, No. 07-00-0331-CR (Tex.
App.--Amarillo June 27, 2001, pet. ref'd) (not designated for publication).  We deny
the petition for writ of mandamus.
	For relator to be entitled to the extraordinary remedy of mandamus, he must
establish:  (1) that he has no other adequate remedy at law available; and (2) that the
act sought to be compelled is a clear and fixed duty imposed by law that is purely
ministerial, as opposed to discretionary or judicial in nature.  Eubanks v. Mullin, 909
S.W.2d 574, 576 (Tex. App.--Fort Worth  1995) (orig. proceeding).  The act that
relator seeks to compel is not one that is clearly required by law.  An indigent
criminal defendant is not entitled to a free transcription of prior proceedings for use
in pursuing post-conviction habeas corpus relief.  Id. at 576-77; Escobar v. State, 880
S.W.2d 782, 783-84 (Tex. App.--Houston [1st Dist.] 1993, no pet.).
 The petition for writ of mandamus is denied.
	All relief requested is denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    	Respondent is the Honorable J. Michael Wilkinson, Judge, 179th District
Court, Harris County.